ORDER
Upon consideration of the defendant’s petition filed in this matter for a writ of certiorari to the North Carolina Court of Appeals to review its decision dismissing the defendant’s appeal, the petition is allowed for the purpose of entering the following order:
“This case is remanded to the Court of Appeals for further remand to the District Court, Alleghany County, for the purpose of a hearing upon the defendant’s request for assignment of counsel and determination of whether the defendant was entitled, under Carrington v. Townes, 306 N.C. 333 (1982), to assigned counsel at the time of trial on 2 October 1984. By order of the Court in conference, this the 19th day of September 1985.
Billings, J.
For the Court”